Citation Nr: 1213277	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-38 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left knee internal derangement with osteoarthritis (left knee disability).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to December 2002.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Board remanded this case to schedule a video conference hearing.  In compliance with the Board's October 2011 remand, VA provided the Veteran a video conference hearing before the undersigned Veterans Law Judge in February 2012.  Thus VA has complied with the October 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the record does not suggest, and the Veteran does not allege, that his left knee disability has rendered him unemployable.  Indeed, the record shows that he is employed full-time.  As such, Rice is inapplicable to this case.

The Veteran's February 2012 hearing testimony appears to raise a claim of entitlement to an increased rating for right knee sprain.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's left knee disability has been characterized by painful motion, episodes of locking up or giving out, swelling, and stiffness.

2.  The Veteran's left knee scar is superficial, small, exhibits no characteristics of disfigurement, and does not cause limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.29, 4.30, 4.45, 4.71a, Diagnostic Codes 5257 (2011).

2.  The criteria for a separate evaluation of 10 percent, but no more, for left knee arthritis with pain and limitation of motion have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.29, 4.30, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

3.  The criteria for a separate evaluation for left knee scar have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  

Here, the Veteran was sent a letter in July 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2012 video conference hearing before the undersigned.  As noted above, this hearing fulfills VA's obligations under the October 2011 remand instructions.  Stegall, 11 Vet. App. 268.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a May 2004 rating decision, the Veteran was granted service connection for internal derangement, left knee, status post surgery with osteoarthritis, nontender scar and patellofemoral syndrome (left knee disability), evaluated as 20 percent disabling, effective December 21, 2002.  This disability evaluation was rated under 5010-5257.  The Board determines that, as the primary component of the disability as characterized by the RO was internal derangement, which suggests that the assigned rating was based on instability, as opposed to limitation of motion.  In June 2006, the Veteran submitted an increased rating claim.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2006 claim. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Knee instability is evaluated under Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  In order to qualify the next higher evaluation of 30 percent, which is the maximum available under this diagnostic code, the Veteran's left knee disability must be characterized by severe subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x- ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

Diagnostic Code 5010 instructs raters to evaluated traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  Compensable (a 10 percent rating) limitation of flexion must be limited to no less than 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable (a 10 percent rating) limitation of extension must be limited to no more than five degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evidence of record since June 2005 shows the Veteran's repeated complaints of knee pain, swelling, stiffness, locking, and giving way.  See e.g., February 2012 hearing testimony, November 2011 Form 646; and, Private Treatment Records dated May 2009.  While the record suggests that the Veteran's left knee pain prevents exercise and chores, it does not show any evidence of incapacitation caused by this disability.  Likewise, he does not require an assistive device for ambulation.  See e.g., February 2010 VA examination; August 2010 VA examination.  During his hearing, the Veteran did state that he had a knee brace previously, but it was uncomfortable, and as a result he did not wear it.

The August 2006 VA examination found tenderness and crepitus in the left knee as well as an abnormal medial and lateral collateral ligaments stability test, which showed moderate instability.  Later examinations in February 2010 and August 2010 examination found no instability or subluxation.

X-ray evidence shows mild to moderate osteoarthritis of the left knee.  See August 2006 radiology report.  The majority of the range of motion testing during the appeals period found the Veteran's left knee extension and flexion to be within normal limits.  See May 2006 VA Outpatient Treatment Records; August 2006 VA examination.  The exceptions are the February 2010 VA examination and the August 2010 VA examination.  The August 2010 VA examination found the highest degree of limitation, showing flexion to be limited to 110 degrees, with  extension limited to 10 degrees.  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The record does not show any findings of ankylosis.

With regard to instability, the objective evidence of record indicates no more than a moderately unstable left knee as required for the current 20 percent evaluation, with many of the objective findings suggesting no instability.  Despite the inconsistent objective findings regarding instability, the Veteran's complaints of locking up and giving out have remained constant.  Moreover, such complaints are deemed credible.  However, in order to warrant a higher evaluation for instability, the Veteran's left knee disability must be characterized by severe subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran's subjective complaints do not warrant a finding of severe instability in light of the objective evidence to the contrary and given his ability to ambulate without any assistive device.  As such, a higher evaluation based on instability is not assignable.  38 C.F.R. § 4.71a, Diagnostic Codes 5257.  

The Board will now turn to the question of limitation of motion.  The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for flexion of the left knee at any time.  As such, there is no showing of a noncompensable degree of disability as to both left knee flexion and left knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  Based on the August 2010 examination, the Veteran's limitation of extension warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Prior to that examination, however, the x-ray evidence had established a diagnosis of arthritis and the lay evidence of record demonstrates painful motion and swelling.  Therefore, the Board finds that the criteria for a 10 percent evaluation for arthritis with limitation of motion was met for the period prior to the August 2010 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Once the Veteran's limitation of extension reached a compensable level in August 2010, he was no longer eligible for this evaluation based on painful motion, as such presupposes limitation of motion at a noncompensable level.  Effectively, then, the Board finds that the criteria for a 10 percent evaluation for arthritis with limitation of motion extends throughout the period on appeal.  

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of left knee pain.  Despite the Veteran's subjective complaints of pain, the objective evidence of record does not show any additional functional limitation due to this pain.  As such, a higher evaluation based on limitation of motion is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, the criteria for a separate compensable (10 percent) evaluation for arthritis have been met.  See VAOPGCPREC 23-97.

Turning to other potentially applicable diagnostic codes, the Board notes that the private treatment records refer to meniscus tears.  However, there is no indication in the objective evidence of record that the Veteran has either a dislocated meniscus or symptomatic removal of the meniscus.  As such, Diagnostic Codes 5258 and 5259 do not apply.  See 38 C.F.R. § 4.71a.

In addition to the instability and limitation of motion described above, there is a scar associated with the Veteran's left knee disability.  This scar is located at the anterior medial and lateral left knee and measures about 1 cm. x 1 cm.  The scar is not characterized by tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, inflammation, or edema.  See August 2006 VA examination.  The February 2010 examination notes two linear scars on the left knee measuring 1 cm. x .5 cm. and 4 cm. x 1 cm.  Neither scar caused functional limitation or was characterized by pain, skin breakdown, tissue damage, disfigurement, keloid formation, inflammation, or edema.  See February 2010 VA examination.  The August 2010 examination noted only the 4 cm. x 1 cm. scar described on the February 2010 examination.  Despite the varied reports describing the Veteran's scar, none of the descriptions allow for a compensable evaluation.  Throughout the appeal, the Veteran's left knee scar(s) are shown to be superficial without causing limited motion.  Under Diagnostic Code 7802, such a superficial scar that does not cause limited motion and is not located on the head, face, or neck, must be no smaller than 144 square inches (929 sq. cm.) in order to warrant a compensable evaluation.  38 C.F.R. § 4.118.  The largest area measurement of the Veteran's left knee scars, which was given by the February 2010 VA examiner, totals 4.5 sq. cm., far below the 929 sq. cm. minimum.  Therefore a separate compensable evaluation for scars is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In sum, throughout the rating period on appeal the Veteran is entitled to an additional 10 percent evaluation for left knee arthritis, but no more than the current 20 percent evaluation for left knee instability and no compensable evaluation for associated scars.  In reaching these conclusions the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An evaluation in excess of 20 percent for left knee instability is denied.

A separate 10 percent rating for left knee arthritis with limitation of motion is granted, subject to governing criteria applicable to the payment of monetary benefits.

A separate rating for left knee scar is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


